DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chinese application CN 207677956 U to Lu (provided by Examiner).
As to claim 1, Lu discloses a wireless earphone (see pg. 1, ¶ 0002 of English translation) comprising: an electroacoustic transducer configured to output a sound wave corresponding to a sound signal from a sound source (speaker 7, see figures 1 and 8; pg. 1, ¶ 0004; pg. 5, ¶ 0031); a reception circuit configured to receive the sound signal from the sound source via a wireless communication line (receiver 43, see figures 1 and 4; pg. 1, ¶ 0004; pg. 3, ¶ 0013); a circuit board to which the reception circuit is attached (board 4, see figures 1 and 4; pg. 3, ¶ 0013; pg. 6, ¶ 0032); and a casing that accommodates the circuit board and the electroacoustic transducer (see figures 1 and 3-8), wherein the casing includes: a first casing that accommodates the electroacoustic transducer (shell 8, see figures 1, 6 and 8; pg. 5, ¶ 0031); and a second casing that accommodates the circuit board (shell 6, see figures 1, 5 and 8; pg. 5, ¶ 0031).  
claim 2, Lu further discloses further comprising a sound conduit including an internal space through which the sound wave passes (shell portion 82, see figures 1 and 6-8; pg. 1, ¶ 0004), wherein the first casing includes a first space that communicates with the internal space (see figure 8; pg. 5, ¶ 0031).  
As to claim 3, Lu further discloses wherein the first casing is joined to the second casing, and the second casing includes a second space that communicates with the first space (see figure 8; pg. 5, ¶ 0031).  
As to claim 4, Lu further discloses wherein the first space is divided into a front space communicating with the internal space and a rear space located on a side of the second space by the electroacoustic transducer (see figure 8).  
As to claim 13, Lu further discloses further comprising a battery that supplies electric power to the reception circuit, wherein the battery is accommodated in the second casing (battery 5, see figures 1 and 8; pg. 5, ¶ 0031; pg. 6, ¶ 0033).  
As to claim 14, Lu further discloses further comprising a battery that supplies electric power to the reception circuit (battery 5, see figures 1 and 8; pg. 5, ¶ 0031; pg. 6, ¶ 0033), wherein the battery is accommodated in the second casing, the second casing is disposed behind the first casing, and the circuit board is disposed behind the battery (see figures 1 and 8).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 5-10, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Japanese publication JP 5987911 B2 to Mori et al. (“Mori”) (provided by Examiner).
As to claim 5, Lu discloses the wireless earphone according to claim 3.
Lu further discloses wherein the first casing includes: a first housing; and a second housing joined to the first housing, and the second casing includes: the second housing; and a third housing joined to the second housing.  
Mori teaches a similar earphone device (see figure 1; pg. 1, ¶ 0005 of English translation), and further teaches the device including first and second housings 20 and 60 (see figure 1; pg. 5, ¶ 0024), and a connecting housing portion 50 that forms sections of first and second housings (see figure 1; pg. 8, ¶ 0035; pg. 10, ¶ 0041).
Lu and Mori are analogous art because they are both drawn to earphone devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the housing structure as taught by Mori in the earphone as taught by Lu. The motivation would have been as a matter of design depending on the construction of the housing as a whole, to provide an earphone casing with a narrow connecting portion that forms part of first and second housings and comfortably fits the earphone in a user’s ear (Mori figures 1-2; pg. 8, ¶ 0035; pg. 10, ¶ 0041).
As to claim 6, Lu in view of Mori further discloses wherein the first housing includes the sound conduit, and the first housing is configured integrally with the sound conduit (Lu figures 1 and 6-8; Mori figure 1).  
As to claim 7, Lu in view of Mori does not expressly disclose wherein the first housing is configured separately from the sound conduit, and the first housing is joined to the sound conduit. However such a configuration amounts to making earphone housing segments into separate portions, and it has been held that making an integral structure separable would be an obvious choice to one of ordinary skill in the art if it were considered desirable for any reason (see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)), and further that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA I960)). The proposed modification of configuring the housing as having a separate sound conduit structure is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being a matter of design, as such housing and sound conduit configurations are known in the art, and further as Lu in view of Mori already teaches the housing portions can be either integrally formed or configured as separate structures (Mori pg. 10, ¶ 0041).
As to claim 8, Lu in view of Mori further discloses wherein the second housing includes a communication hole that allows the first space and the second space to communicate with each other (Lu figure 8; Mori narrow portion of connecting housing 50, see figures 1-2).  
As to claim 9, Lu in view of Mori further discloses wherein the second housing includes a constriction part, and when the wireless earphone is worn on an ear of a user, a part of the constriction part is supported by an antitragus of the ear (Mori narrow portion of connecting housing 50, see figures 1-2; pg. 4, ¶ 0019).  
As to claim 10, Lu in view of Mori further discloses wherein the electroacoustic transducer is connected to the circuit board via a signal line (Lu electrical connection, see pg. 5, ¶ 0031), but does not expressly disclose wherein the signal line is inserted into the communication hole. However as the circuit board and the speaker are located in separate spaces connected via the communication hole (Lu figure 8), it would have been an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the signal line through the opening on the partition in order to provide the necessary electrical connection between elements in separate housing spaces, as taught by Lu in view of Mori.
As to claim 12, Lu in view of Mori further discloses further discloses wherein, when the first casing is disposed in a cavity of concha, at least a part of the second casing is exposed to an outside of the cavity of concha (Mori figures 1-2; pg. 4, ¶ 0019).  
As to claim 16, Lu in view of Mori further discloses wherein the first casing includes: a first housing; a second housing joined to the first housing (Mori figure 1; pg. 5, ¶ 0024); and a first space divided by the first housing and the second housing (Lu figure 8; pg. 5, ¶ 0031; Mori figure 1), the second casing includes: a second space that communicates with the first space (Lu figure 8; pg. 5, ¶ 0031; Mori figure 1), and the second housing includes: a constriction part; and a partition part disposed inside the constriction part (Lu partition between spaces/housings, see figure 8; Mori narrow portion of connecting housing 50, see figures 1-2; pg. 4, ¶ 0019).  
As to claim 17, Lu in view of Mori further discloses wherein the first space is separated from the second space by the partition part (Lu figure 8).   

6.	Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Mori and further in view of US Patent Pub No 2012/0328145 A1 to Chen.
As to claim 11, Lu in view of Mori discloses the wireless earphone according to claim 10.
Lu in view of Mori does not disclose wherein the communication hole, into which the signal line is inserted, is blocked. However the blocking of a signal line passage or opening is known in the art, as taught by Chen, which teaches an earphone where a signal line wire is securely fit to a wire passage portion via an adhesive tape 40 (see figure 4). The proposed modification is therefore an obvious choice to one of ordinary skill before the effective filing date of the claimed invention, the motivation being in order to provide a secure interference fit for the wire, which can prevent the wire from swaying and generating noise that can be caused by impacts to the wire, as well as to provide a seal for the volume portions (Chen pg. 1-2, ¶ 0019 - ¶ 0020). 
As to claim 15, Lu in view of Mori and Chen further discloses further comprising: a first space where the electroacoustic transducer is disposed (Lu figure 8, pg. 5, ¶ 0031; Mori figure 1); a second space where the circuit board is disposed (Lu figure 8; pg. 5, ¶ 0031); and a communication hole that allows the first space and the second space to communicate with each other (Lu figure 8; Mori narrow portion of connecting housing 50, see figures 1-2), wherein the electroacoustic transducer is connected to the circuit board via a signal line inserted into the communication hole (Lu electrical connection and partition, see figure 8; pg. 5, ¶ 0031; claim 10 rejection), and the communication hole, into which the signal line is inserted, is blocked (Chen figure 4; pg. 1-2, ¶ 0019 - ¶ 0020; claim 11 rejection).  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652